Controversies arose between the principal of the Metairie Grammar School and thirty of the parents and six of the teachers of the pupils of the school as members of the Parent Teachers' Association. As a result of a number of verbal complaints and the written charges of incompetency and willful neglect of duties as principal contained in the petition signed by thirty of the parents, the fourteen members of the School Board, acting upon the advice of their legal advisor, the District Attorney, and an opinion of the Attorney General's office that the Board had authority, unrestricted by the Tenure Statute — Act 58 of 1936 — to transfer a principal to a position *Page 330 
as a regular permanent teacher, unanimously transferred the relatrix from the principalship of the Metairie Grammar School at a salary of $177 per month to the position of a regular teacher in the Jefferson High School at a salary of $147 per month. Upon the protest of the relatrix' attorney that the School Board should have complied with the provisions of the Tenure Law in making the transfer, the School Board instructed its Eighth Ward member and the Superintendent of Education of the Parish to investigate the complaints and charges made against the relatrix and formal specific charges of neglect of duties and incompetency as principal were filed against her and a trial was held before the School Board, in accordance with the provisions of the Statute. The Board again unanimously voted to transfer the relatrix from the principalship to the position of a teacher in the Jefferson High School with benefit of all tenure rights. The mandamus proceeding filed by the relatrix against the Board to be restored to her position as principal and for a monied judgment representing the difference between amounts of the salaries from the time that she was prevented from serving as principal was then heard by the trial judge on the same issues. Five of the seven teachers of the Metairie Grammar School and three of the complaining parents testified against the relatrix concerning the charges of willful neglect of duties in not keeping the proper records required by the State Board of Education and to charges of incompetency as principal, pleaded as a defense by the School Board in the suit. The testimony *Page 331 
of the Superintendent of Education consisted of an explanation of the rules of the State Board of Education for fixing the salaries of teachers and principals and the percentage computation of daily average attendances of pupils at the school based upon the records the principal filed with the School Board and those kept by her at the school. One of the parents and a teacher testified in her behalf to the effect that she had co-operated with them, was a competent principal, and had not neglected to keep the proper records. The relatrix denied the charges and testified that the school in question was a new one consisting of a principal and seven teachers and pupils having a daily average of 159.5%. The classes from the Kindergarten through the Seventh Grade had to be organized, the Parent Teachers' Association formed and a library established. The large grounds around the school, near the public highway, were being filled with earth hauled by several trucks. One of the United States Government Draft Boards was conducting its business on the second floor of the school building and different types of people were going in and out of the place regularly. The principal was not granted any extra time for any administrative and executive work and taught the Seventh Grade.
Under the trying conditions of organizing the school, supervising the children, and the adjustment of the teachers, pupils and parents to the new environment and situation, dissension and lack of harmony arose between the principal and the six teachers and thirty parents. There were *Page 332 
discrepancies in the records filed by the relatrix with the School Board and those kept by her at the school. The former showed 159.5% daily average attendance and the latter, 145.5%. This was shown by the Superintendent of Education's audit of these reports and records, but the difference between them was explained by the relatrix from personal records concerning "transient pupils." Apparently, these students were not listed on the school record and if so, the two pages concerning them were missing. These records of the daily average attendance were kept at the school and remained there after relatrix left. The Superintendent's audit covered only the reports filed by the principal with the School Board and those kept at the school as required by the State Board of Education. The only other way the School Board and the Superintendent of Education could completely check the correctness of these types of records would be to station a person in each of the school rooms of all the schools in the parish throughout the year to see that each teacher properly and correctly reported the attendances and absences. Obviously, this would be most difficult, if not impossible, from a financial view point. The matter must be largely left to the care, interest and honesty of the teachers and principals. The relatrix' records were checked because another teacher said they were inaccurate and after her attention was called to the discrepancies, she refused to correct them and insisted on making up the differences by reporting that several pupils had been conditioned. *Page 333 
The point that relatrix was transferred to the McDonogh Jefferson School without formal hearing, as required by the Tenure Statute, passed out of the case because the School Board, upon her attorney's complaint, fully complied with that law. The relatrix was the only witness who said the McDonogh Jefferson School had two principals and four pupils. It appears that the schools were on vacation when the Board first took action on the charges and was using the McDonogh Jefferson School as a sort of clearing place for transfer of teachers and students until they could be properly placed before the opening of the schools in the Fall. The Board was obviously not trying to operate a school with two principals and four students, especially when the school was on vacation. The relatrix admits that within three days after her assignment to the McDonogh Jefferson School the Board assigned her to the Jefferson High School as a teacher.
The record completely refutes the statement that the charges were frivolous and not supported by "a scintilla of evidence." Four of them were serious and backed by substantial testimony of reputable teachers and parents. The eight year old third grade boy sustained a severe head injury and wound in a collision with another boy. The wound was about one half inch in length and bled "profusely." His teacher wanted to report the accident to his mother and send him home to receive medical attention and observation for a probable concussion of the brain or fracture of the skull. The principal ordered him to remain in school. The mother took her child *Page 334 
home at noon about one and one half hours after the accident and he was kept at home under medical observation for two or three days.
The charges of failure to co-operate with the six teachers under her (relatrix) and the parents of the children were not based upon whims and caprice. The condition was affecting the proper operation of the school.
The very purpose of the Parent Teachers' Association is to co-ordinate the efforts of the teachers and parents to make the school operate harmoniously and effectively. Neither the principal, the teachers, nor the parents should try to dominate each other. All of them have their proper places in the school system and their respective duties to perform. If this were not so, the State Board of Education would not have recognized the Parent Teachers' Association.
It will not suffice to say that the keeping of the attendance records required by the State Board of Education is to be lightly regarded. The principal is the one under whose supervision the records are made up and filed with the School Board. The principal's salary is partly based upon them for she received $147 per month base pay and $15 per month extra for each certain designated percentage of the daily average attendance. In this case, it amounted to $30 per month.
It was also necessary that the principal keep a record of the names and addresses of the parents of the children attending this school for obvious reasons. It was not *Page 335 
unreasonable for the officers of the Parent Teachers' Association to request a copy of them. One of the mothers and officer of the Association showed her co-operation by writing up a list from the data furnished her by the respective teachers.
Perhaps, under normal conditions and circumstances, those unfortunate misunderstandings and errors in the records and judgment would not have taken place.
The rule of law governing the trial of a civil case in the district court is that a party must prove his case by a preponderance of the evidence. But, on appeal, the rule is that where only issues of fact are involved, it must be shown that the judgment is manifestly erroneous before it will be reversed by the appellate court. Giving full effect to this well established jurisprudence, and due consideration to the abnormal conditions out of which the trouble arose and that the relatrix had been a teacher for about twenty years, it may be said that the judgment of the trial court is not manifestly erroneous.
For these reasons, I concur in the decree.